DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, 14, 16-17, and 19-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. (US. 20090281483A1) (“Baker”).
Re Claim 1, Baker discloses an assembly for nasal irrigation (Fig. 21, Fig. 23-25) comprising: a housing (16 and 4) including a refill chamber (30, ¶0307) structured to contain irrigating fluid therein (¶0317), an applicator (tip 18) connected to said housing in fluid communication with said refill chamber and the irrigating fluid (Fig. 21, ¶0317), an actuator structured (pump 8, power 6, plug 28, Fig. 23) and disposed to initiate the passage of the irrigating fluid from said refill chamber through said applicator and into a user's nasal cavity (¶0317, ¶0217), a solution port (34, opening close to140, Fig. 21) structured and disposed to receive irrigating fluid from a refill dispenser  (56) into said refill chamber (30), said solution port further structured and disposed to direct irrigating fluid from said refill chamber to said applicator (Fig. 21), a valve assembly (130 and 140) disposable between an irrigation position and a refill position; said irrigation position defining a path of fluid flow of the irrigating fluid from said refill chamber to said applicator (¶0187), and into the user's nasal cavity (Fig. 20); and 
Re Claim 2, Baker discloses wherein said actuator is cooperatively structured and disposed with said valve assembly to force the irrigating fluid from said refill chamber through said applicator, when said valve assembly is in said irrigation position (¶0192, ¶0317, the actuator is controlled on/off with regards to the valve during refill).
Re Claim 3 Baker discloses wherein said actuator is cooperatively structured and disposed with said valve assembly to draw the irrigating fluid from the refill dispenser into said refill chamber, when said valve assembly is in said refill position (¶0192, ¶0317, the actuator is controlled on/off with regards to the valve during refill).
Re Claim 4, Baker discloses wherein said valve assembly further comprises an irrigation control (10) disposable between said irrigation position and an off position, wherein said off position prevents the fluid flow of the irrigating fluid from said refill chamber (10, Fig. 25, ¶0026 wherein the control on/off the irrigation). 
Re Claim 5, Baker discloses wherein said valve assembly further comprises a refill control (140) disposable between said refill position and an original position, wherein said original position prevents fluid flow of the irrigating fluid into said refill chamber ( seal will seal when there is no refill).
Re Claim 8, Baker discloses wherein said valve comprises an irrigation segment and a refill segment, said irrigation segment (irrigation segment is  channel 44 and a refill segment is channel with 80) operatively structured and connected to said irrigation control and defining a path of fluid flow of the irrigating fluid from said irrigation control to said applicator (Fig. 21); 
Re Claim 9, Baker discloses wherein said applicator comprises an irrigation inlet (34), said irrigation inlet at least partially defining a flow path of the irrigating fluid from said refill chamber into the user's nasal cavity (Fig. 21).
Re Claim 10, Baker discloses wherein said applicator further comprises a drain outlet (168) for receiving waste fluid from the user's nasal cavity (Fig. 23).
Re Claim 11, Baker discloses a drain line (166) connected to and in fluid communication with said drain outlet, said drain line disposed and structured to dispense the waste fluid to an exterior of the housing (Fig. 23).
Re Claim 12, Baker discloses wherein said drain line exits a bottom of said housing (Fig. 23).  
Re Claim 14, Baker discloses wherein said applicator is removably connected to said housing (Fig. 23, Fig. 25, ¶0184).  
Re Claim 16, Baker discloses wherein said actuator comprises a spring driven piston (28, ¶0217).  
Re Claim 17, Baker discloses wherein said actuator comprises a fluid pump (8 and or plug 8 act as pump).  
Re Claim 19, Baker discloses a user interface (112) operatively structured and configured to adjust said actuator in order to change the rate of flow of the irrigating fluid (¶0225).  
Re Claim 20, Baker discloses a system for nasal irrigation (Fig. 21, Figs. 23-25) comprising: a handheld irrigator (2) structured for irrigation of a user's nasal cavity, said handheld irrigator comprising: a housing (16 and 4) including a refill chamber (30) structured to contain irrigating fluid therein (¶0307), an applicator (18) connected to said housing in fluid communication with said refill chamber and the irrigating fluid (Fig. 21, ¶0317), an actuator  (9, 6 or 8 Fig. 23) structured and disposed to initiate force passage of the irrigating fluid from said refill chamber through said applicator and into the user's nasal cavity, when said handheld irrigator is in operation (¶0317, ¶0217), a solution port  (34 or close to 140, Fig. 21) structured and disposed to receive irrigating fluid into said refill chamber when said handheld irrigator is connected to a docking station (62, the refilling process can be done as the device in the charging station 62), said solution port  (56) further structured and disposed to direct irrigating fluid from said refill chamber to said applicator (Fig. 21), and a valve assembly (valve 130 and seal 140 and the channels 80, 44 with valve ¶0192) disposable between an irrigation position and a refill position (Fig. 21); said valve assembly comprising an irrigation segment (segment of channel 44) and a refill segment (channel with 80).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Shapiro et al. (US. 20100016787A1)(“Shapiro”).
Re Claim 6, Baker fails to disclose wherein said refill control automatically transitions into said refill position when a predetermined amount of fluid pressure is applied to said refill control.  
However, Shapiro discloses irrigation device (Fig. 2) wherein the device has a check valve that automatically transitions into said refill position when a predetermined amount of fluid pressure is applied to said refill control (¶0015).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified refill control of Baker to include the check valve of Shapiro so that said refill control automatically transitions into said refill position when a predetermined amount of fluid pressure is applied to said refill control for the purpose of regulating the flow amount and velocity (Shapiro, ¶0015).
Re Claim 7, Baker fails to disclose wherein said refill control comprises a check valve.  
However, Shapiro discloses irrigation device (Fig. 2) wherein the device has a check valve that automatically transitions into said refill position when a predetermined amount of fluid pressure is applied to said refill control has a check valve (¶0015).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified refill control of Baker to include the check valve of Shapiro for the purpose of regulating the flow amount and velocity (Shapiro, ¶0015).
Claims 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Hoke et al. (US. 20100152653A1)(“Hoke”).
Re Claim 13, Baker fails to disclose wherein said drain line exits into a waste liquid repository removably connected to said housing.
However, Hoke discloses a nasal lavage device (Fig. 6 and Fig. 5) wherein the device has a drain line (106) connected to and in fluid communication with said drain outlet (120), said drain line disposed and structured to waste liquid repository (14) removably connected to the  housing (80, 2, ¶0037).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified assembly of Baker to include a waste liquid repository of Hoke so that said drain line exits into a waste liquid repository removably connected to said housing as taught by Hoke for the purpose of precluding the accumulated excessive amount of the fluid (Hoke, ¶0037).
Re Claim 15, Baker fails to disclose wherein said applicator comprises two tips structured to concurrently engage both nostrils of the user.
However, Hoke discloses a nasal lavage device (Fig. 6 and Fig. 5) wherein the applicator (130) comprises two tips (90 Fig. 2) structured to concurrently engage both nostrils of the user ¶0040).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified applicator of Baker to include the second tip of Hoke so that said applicator comprises two tips structured to concurrently engage both nostrils of the user as taught by Hoke for the purpose of giving the user the capability to select between the nostrils to performed the irrigation (Hoke, ¶0039).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Atkinson et al. (US. 4,655,197).
Re Claim 18, Baker fails to disclose wherein said actuator comprises a peristaltic pump. 
However, Atkinson discloses a lavage device capable to be used as a nasal irrigation wherein the actuator is a peristaltic pump (Col. 16, lines 55-68).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the pump of Baker to include peristaltic pump as taught by Atkinson for the purpose of performing the irrigation with a desired frequency which independent from the flow rate or pressure (Atkinson, Col. 16, lines 55-68).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783